DETAILED ACTION
Claims status
In response to the application filed on 05/17/2022, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites the terms “an E1 interface” and “F1-C interface”. It is recommended define the terms “E1 and F1-C" for a compact prosecution. Appropriate action is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0149546 A1) in view of Chen (US 2015/0133122 A1).
Regarding claim 1; Zhang discloses a method of a central unit - control plane (CU-CP) included in a base station in a wireless communication system (See Figs. 12 and 13; the processing module, i.e., CU-CP, included in the first/second base station; ¶. [0357]), the method comprising: 
identifying information on a radio link of at least one cell associated with the base station (See Fig. 13; the combination of processing module 41 and the determining unit 411 is to determine the status of radio link measurement result; ¶. [0360])
transmitting, to a central unit - user plane (CU-UP) (See Fig. 13: the processing module 41 is interconnected with the processing unit (i.e., CU-UP) for exchanging data; ¶. [0361]) via an E1 interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]), information indicating downlink transmission stop of the CU-UP included in the base station based on the information on the radio link (See Fig. 13: Based on the determined Radio Link measurement performed by the Determining Unit 411, the Processing Unit 412 to decide whether to resetting a MAC or suspending/stopping a Radio Link Control entity associated with the radio bearer; ¶. [0363]-¶. [0365]); 
[Examiner’s note: The Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for sharing data information inside the Base Station.]
transmitting, to a distributed unit (DU) via an F1-C interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]), information indicating downlink transmission stop or resume of the DU based on the information on the radio link (See Fig. 13: a processing module 41, configured to suspend data transmission of a bearer on the second base station; and a sending module 42, i.e., Distributed Unit, configured to send a suspend indication to another base station, where the suspend indication is used to indicate that the second base station has suspended the data transmission of the bearer on the second base station. ¶. [0358]).
[Office notes: In order to communicate within the housing of the processing module, the interfaces within each unit/component are inherently required. Thus, it is no need to explicitly express to have the interfaces between each unit(s), just like a communication system inherently needs a transceiver or antenna for data TX or RX.]
[Examiner’s note: For the term “downlink”, Zhang’s figure 9 and ¶. [0230] states that the MeNB to transmit suspend command, i.e., downlink command, to the UE according to suspend indication. Zhang’s ¶. [0189] further states that A transmission path of uplink data packets of the SCG bearer is opposite to a transmission path of downlink data packets of the SCG bearer. Thus, Zhang’s teaching meets the term “downlink” as recited in the claim.]

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

[Examiner’s note: See Zhang’s Figure 13 shown in above- All the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station.]
Although, Zhang alone could teach each and every limitations of the claims, Examiner further applied the secondary art “Chen” to teach for the term “downlink” just for purpose of Arguendo from the Applicant’s side.
Chen from the same field of endeavor discloses the method wherein resuming the downlink transmission (See Fig. 9: resume the DL transmission in the Radio Link Recovery message; ¶. [0049]).
The rationale of combining the two prior arts is that Chen’s teaching of resuming the DL transmission could be apparently implemented into Zhang’s data transmission for the notification of suspension of transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using DL transmission as taught by Chen to have incorporated in the system of Zhang, so that it would not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].

Regarding claim 2; Zhang discloses the method of claim 1, wherein the information on the radio link is received from another base station (See Fig. 9: where the suspend indication is sent to the MeNB by the SeNB after the SeNB suspends the data transmission of the Split bearer on the SeNB. ¶. [0230]).

Regarding claim 3; Zhang discloses the method, wherein, based on the information on the radio link being information (See Figs. 12 and 13; the processing module, i.e., CU-CP, included in the first/second base station; ¶. [0357]) related to a radio link failure (See Fig. 9 and ¶. [0249] for relating to RLF), the CU- CP transmits: 
the information indicating the downlink transmission stop of the CU-UP to the CU-UP (See Fig. 13: ¶. [0359]-¶. [0366]), and 
the information indicating the downlink transmission stop of the DU to the DU (See Fig. 13: ¶. [0359]-¶. [0366]).
[Note: See Zhang’s Fig. 13 components: All the components are internally housed inside the processing module 41. And thus it’d be reasonable to analyze that the processing module or the CU-CP is capable to exchange the information with the all the components inside the module. See ¶. 0359-0366].

Regarding claim 4; Zhang discloses the method wherein, based on the information on the radio link being information (See Figs. 12 and 13; the processing module, i.e., CU-CP, included in the first/second base station; ¶. [0357]) related to a radio link recovery (See Fig. 9 and ¶. [0275] for relating to RL-recovery), the CU-CP transmits: 
the information indicating the downlink transmission resume of the CU-UP to the CU-UP (See Fig. 13: ¶. [0368-0371] and See Fig. 11: ¶. [0340-0346]), and 
the information indicating the downlink transmission resume of the DU to the DU (See Fig. 13: ¶. [0368-0371] and See Fig. 11: ¶. [0340-0346]).

Regarding claim 5; Zhang discloses the method wherein the information indicating the downlink transmission stop or resume of the CU-UP is transmitted through a BEARER CONTEXT MODIFICATION REQUEST (See Figs. 11-13: using the Radio Link Bearer for transmission; ¶. [0357-0366]).

Regarding claim 6; Zhang discloses the method wherein the information indicating the downlink transmission stop or resume of the DU is transmitted through a UE CONTEXT MODIFICATION REQUEST (See Fig. 11-13: using uplink signal strength of the user equipment, uplink signal quality of the user equipment, and a quantity of times of retransmission of the Radio Link Control entity ps-RLC. ¶. [0373]).

Regarding claim 7; Zhang discloses a method of a central unit - user plane (CU-UP) (See Fig. 13: the processing unit 412 (i.e., CU-UP); ¶. [0361]), included in a base station in a wireless communication system, the method comprising: 
receiving information indicating downlink transmission stop or resume from a central unit - control plane (CU-CP) via an E1 interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]) included in the base station (See Fig. 13: Based on the determined Radio Link measurement performed by the Determining Unit 411, the Processing Unit 412 to decide whether to resetting a MAC or suspending/stopping a Radio Link Control entity associated with the radio bearer; ¶. [0363]-¶. [0365]); and
stopping downlink transmission to a distributed unit (DU) based on the information indicating the downlink transmission resume (See Fig. 13: the processing unit 412 being configured to perform the following operation: resetting a Media Access Control entity ps-MAC in the second base station, where the ps-MAC is associated with the bearer, and suspending/stopping a Radio Link Control entity ps-RLC in the second base station, where the ps-RLC is associated with the bearer. ¶. [0364-0365]).

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

[Examiner’s note: See Zhang’s Figure 13 shown in above- All the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station.]
Even though, Zhang teaches the method of indicating to suspend/resume data transmission on a radio link bearer, Zhang doesn’t explicitly describe “downlink” transmission.
However, Chen from the same field of endeavor discloses the method wherein resuming the downlink transmission (See Fig. 9: resume the DL transmission in the Radio Link Recovery message; ¶. [0049]).
The rationale of combining the two prior arts is that Chen’s teaching of resuming the DL transmission could be apparently implemented into Zhang’s data transmission for the notification of suspension of transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using DL transmission as taught by Chen to have incorporated in the system of Zhang, so that it would not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].

Regarding claim 8; Zhang discloses the method further comprising: 
stopping the downlink transmission to the distributed unit (DU) if the information indicating the downlink transmission stop is received (See Fig. 9: the data transmission of the bearer on the second base station is stopped in a suspended manner; ¶. [0210] and ¶. [0251]); and 
performing a retransmission operation (See Fig. 9-10: ¶. [0086] and ¶. [0284]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 9; Zhang discloses the method wherein if the information indicating the downlink transmission resume is received, the downlink transmission to the distributed unit (DU) is resumed (Zhang: See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).

Regarding claim 10; Zhang discloses a method of a distributed unit (DU) (See Fig. 13: the Sending Module 33 or the distributed unit (DU); ¶. [0341]) included in a base station in a wireless communication system, the method comprising: 
receiving information indicating downlink transmission resume from a central unit - control plane (CU-CP) (See Fig. 12: the Processing Module 32, i.e., CU-CP, included in the Base Station to determine whether to suspend or resume; ¶. [0321]) via an F1-C interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]) included in the base station (See Fig. 13: The Sending Module 33 to send a resume command to the UE based on the determination of the processing module; ¶. [0341]);
resuming downlink transmission to a terminal based on the information indicating the downlink transmission resume (See Fig. 12: Further, the sending module 33 is specifically configured to: send a resume command to the user equipment, where the resume command is used to instruct the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, where the s-RLC is associated with the bearer and corresponds to the second base station. ¶. [0346]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

[Examiner’s note: See Zhang’s Figure 13 shown in above- All the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station.]
Even though, Zhang teaches the method of indicating to suspend/resume data transmission on a radio link bearer, Zhang doesn’t explicitly describe “downlink” transmission.
However, Chen from the same field of endeavor discloses the method wherein resuming the downlink transmission (See Fig. 9: resume the DL transmission in the Radio Link Recovery message; ¶. [0049]).
The rationale of combining the two prior arts is that Chen’s teaching of resuming the DL transmission could be apparently implemented into Zhang’s data transmission for the notification of suspension of transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using DL transmission as taught by Chen to have incorporated in the system of Zhang, so that it would not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].

Regarding claim 11; Park discloses a central unit - control plane (CU-CP) (See Fig. 13; the processing module, i.e., CU-CP, included in the base station; ¶. [0357]) included in a base station in a wireless communication system, the CU-CP, comprising: a transceiver; and at least one processor (See Figs. 15 and 16 and its components, such as Processor, Memory and transceivers – without those components, the Central Unit or Processing Module won’t be able to run the following operations; ¶. [0391] and ¶. [0404]) configured to:
identify information on a radio link of at least one cell associated with the base station (See Fig. 13; the combination of processing module 41 and the determining unit 411 is to determine the status of radio link measurement result; ¶. [0360])
control the transceiver to transmit, to a central unit - user plane (CU-UP) (See Fig. 13: the combination of processing module 41 and the processing unit (i.e., CU-UP); ¶. [0361]) via an E1 interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]), information indicating downlink transmission stop or resume of the CU-UP included in the base station based on the information on the radio link (See Fig. 13: Based on the determined Radio Link measurement performed by the Determining Unit 411, the Processing Unit 412 to decide whether to resetting a MAC or suspending/stopping a Radio Link Control entity associated with the radio bearer; ¶. [0363]-¶. [0365]); 
[Examiner’s note: the Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for sharing data information inside the Base Station.]
control the transceiver to transmit, to a distributed unit (DU) via an F1-C interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]), information indicating downlink transmission stop or resume of the DU based on the information on the radio link (See Fig. 13: a processing module 41, configured to suspend data transmission of a bearer on the second base station; and a sending module 42, i.e., Distributed Unit, configured to send a suspend indication to another base station, where the suspend indication is used to indicate that the second base station has suspended the data transmission of the bearer on the second base station. ¶. [0358]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

[Note: See Zhang’s Figure 13 shown in above- All the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station.]
Even though, Zhang teaches the method of indicating to suspend/resume data transmission on a radio link bearer, Zhang doesn’t explicitly describe “downlink” transmission.
However, Chen from the same field of endeavor discloses the method wherein resuming the downlink transmission (See Fig. 9: resume the DL transmission in the Radio Link Recovery message; ¶. [0049]).
The rationale of combining the two prior arts is that Chen’s teaching of resuming the DL transmission could be apparently implemented into Zhang’s data transmission for the notification of suspension of transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using DL transmission as taught by Chen to have incorporated in the system of Zhang, so that it would not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].

Regarding claim 12; Zhang discloses the CU-CP wherein the information on the radio link is received from another base station (See Fig. 9: where the another suspend indication is sent to the MeNB by the SeNB after the SeNB suspends the data transmission of the Split bearer on the SeNB. ¶. [0230]).

Regarding claim 13; Zhang discloses the CU-CP, wherein, based on the information on the radio link being information (See Figs. 12 and 13; the processing module, i.e., CU-CP, included in the first/second base station; ¶. [0357]) related to a radio link failure (See Fig. 9 and ¶. [0249] for relating to RLF), the processor is configured to control: 
the transceiver to transmit the information indicating the downlink transmission stop of the CU-UP to the CU-UP (See Fig. 13: ¶. [0359]-¶. [0366]), and 
the transceiver to transmit the information indicating the downlink transmission stop of the DU to the DU (See Fig. 13: ¶. [0359]-¶. [0366]).
[Note: See Zhang’s Fig. 13 components: All the components are internally housed inside the processing module 41. And thus it’d be reasonable to analyze that the processing module or the CU-CP is capable to exchange the information with the all the components inside the module. See ¶. 0359-0366].

Regarding claim 14; Zhang discloses the CU-CP wherein, based on the information on the radio link being information (See Figs. 12 and 13; the processing module, i.e., CU-CP, included in the first/second base station; ¶. [0357]) related to a radio link recovery (See Fig. 9 and ¶. [0275] for relating to RL-recovery), the processor is configured to control:
the transceiver to transmit the information indicating the downlink transmission resume of the CU-UP to the CU-UP (See Fig. 13: ¶. [0368-0371] and See Fig. 11: ¶. [0340-0346]), and 
the transceiver to transmit the information indicating the downlink transmission resume of the DU to the DU (See Fig. 13: ¶. [0368-0371] and See Fig. 11: ¶. [0340-0346]).

Regarding claim 15; Zhang discloses the CU-CP wherein the information indicating the downlink transmission stop or resume of the CU-UP is transmitted through a BEARER CONTEXT MODIFICATION REQUEST (See Figs. 11-13: using the Radio Link Bearer i.e., Bearer Context request, for transmission; ¶. [0357-0366]).

Regarding claim 16; Zhang discloses the CU-CP wherein the information indicating the downlink transmission stop or resume of the DU is transmitted through a UE CONTEXT MODIFICATION REQUEST (See Fig. 11-13: using uplink signal strength of the user equipment, uplink signal quality of the user equipment (i.e., UE context request), and a quantity of times of retransmission of the Radio Link Control entity ps-RLC. ¶. [0373]).

Regarding claim 17; Park discloses central unit - user plane (CU-UP) included in a base station in a wireless communication system (See Fig. 13B for the functions performed by a Central Unit inside a Core network; ¶. [0220]), the central unit comprising: a transceiver; and at least one processor (See Figs. 15 and 16 and its components, such as Processor, Memory and transceivers – without those components, the Central Unit or Processing unit or processor won’t be able to run the following operations; ¶. [0391] and ¶. [0404]) configured to:
control the transceiver to receive information indicating downlink transmission stop from a central unit - control plane (CU-CP) via an E1 interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363])  included in the base station (See Fig. 13: Based on the determined Radio Link measurement performed by the Determining Unit 411, the Processing Unit 412 to decide whether to resetting a MAC or suspending/stopping a Radio Link Control entity associated with the radio bearer; ¶. [0363]-¶. [0365]); and
control to resume downlink transmission to a distributed unit (DU) based on the information indicating the downlink transmission resume (See Fig. 13: the processing unit 412 being configured to perform the following operation: resetting a Media Access Control entity ps-MAC in the second base station, where the ps-MAC is associated with the bearer, and suspending/stopping a Radio Link Control entity ps-RLC in the second base station, where the ps-RLC is associated with the bearer. ¶. [0364-0365]).

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

[Note: See Zhang’s Figure 13 shown in above- All the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station.]
Even though, Zhang teaches the method of indicating to suspend/resume data transmission on a radio link bearer, Zhang doesn’t explicitly describe “downlink” transmission.
However, Chen from the same field of endeavor discloses the method wherein resuming the downlink transmission (See Fig. 9: resume the DL transmission in the Radio Link Recovery message; ¶. [0049]).
The rationale of combining the two prior arts is that Chen’s teaching of resuming the DL transmission could be apparently implemented into Zhang’s data transmission for the notification of suspension of transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using DL transmission as taught by Chen to have incorporated in the system of Zhang, so that it would not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].

Regarding claim 18; Zhang discloses the CU-UP further comprising the processor is configured to control to:
stop the downlink transmission to the distributed unit (DU) if the information indicating the downlink transmission stop is received (See Fig. 9: the data transmission of the bearer on the second base station is stopped in a suspended manner; ¶. [0210] and ¶. [0251]); and 
perform a retransmission operation (See Fig. 9-10: ¶. [0086] and ¶. [0284]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 19; Zhang discloses the CU-UP of the processor is configured to control the resume the downlink transmission to the DU if the information is indicating the DL transmission is received (Zhang: See Fig. 4: @step 10 the resume command instructs the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, wherein the s-RLC is associated with the bearer and corresponds to the second base station. See ¶. [0222], and Zhang’s claims 6-7.).

Regarding claim 20; Park discloses a distributed unit (DU) included in a base station (See Fig. 13: the Sending Module 33 or the distributed unit (DU); ¶. [0341]) in a wireless communication system (See Fig. 13B and its components), the DU comprising: a transceiver; and at least one processor (See Figs. 15 and 16 and its components, such as Processor, Memory and transceivers – without those components, the DU or Processing Module won’t be able to run the following operations; ¶. [0391] and ¶. [0404]) configured to control:
the transceiver to receive information indicating downlink transmission resume from a central unit - control plane (CU-CP) (See Fig. 12: the Processing Module 32, i.e., CU-CP, included in the Base Station to determine whether to suspend or resume; ¶. [0321]) via an F1-C interface connected with the CU-CP (See Fig. 13 and its schematic structural diagram for linking within each component/unit. ¶. [0356]-¶. [0363]) included in the base station (See Fig. 13: The Sending Module 33 to send a resume command to the UE based on the determination of the processing module; ¶. [0341]);
to stop/resume downlink transmission to a terminal based on the information indicating the downlink transmission resume (See Fig. 12: Further, the sending module 33 is specifically configured to: send a resume command to the user equipment, where the resume command is used to instruct the user equipment to re-establish a Radio Link Control entity s-RLC in the user equipment and resume the s-RLC, where the s-RLC is associated with the bearer and corresponds to the second base station. ¶. [0346]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

[Examiner’s note: See Zhang’s Figure 13 shown in above- All the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station.]
Even though, Zhang teaches the method of indicating to suspend/resume data transmission on a radio link bearer, Zhang doesn’t explicitly describe “downlink” transmission.
However, Chen from the same field of endeavor discloses the method wherein resuming the downlink transmission (See Fig. 9: resume the DL transmission in the Radio Link Recovery message; ¶. [0049]).
The rationale of combining the two prior arts is that Chen’s teaching of resuming the DL transmission could be apparently implemented into Zhang’s data transmission for the notification of suspension of transmission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using DL transmission as taught by Chen to have incorporated in the system of Zhang, so that it would not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].
 

Response to Arguments
In response to the amendment as filed on 05/17/2022, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive.
Arguments:
Applicant argued that the prior art Zhang et al. fails to teach “receiving/transmitting information indicating the stop or resume of DL transmission to a CU-UP or a DU within a base station.”.
Examiner’s responses:
Examiner respectfully disagrees. Zhang clearly teaches the process of suspending RLC entity associated with the radio bearer in the second base station. Zhang’s figure 13 is a schematic structural diagram of the second base station that includes a sending module 42 which is configured to send a suspend indication to a first base station, where the suspend indication is used to indicate that the second base station has suspended the data transmission of the bearer on the second base station. Those of ordinary skilled in the art would have reasonably analyzed that the process of suspending the data transmission on the second BS is a process of stopping of the DL transmission within the BS as recited in the claims. The processing unit resided in the processing module of the second BS performs the same function as the CU-UP as recited in the claims. Thus, Zhang teaches receiving/transmitting information indicating the stop or resume of DL transmission to a CU-UP or a DU within a base station.

Arguments:
Applicant further argued that Zhang fails to teach the amended interfaces, i.e., E1 and F1, for transmitting message through an E1 interface between the CU-CP and the CU-UP and message transmission through F1-C interface between the CU-UP and the DU. Applicants submit that this feature is distinct over the feature of an interface between modules in one entity in cited reference 1.
Examiner’s responses:
Examiner further disagrees because the Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected, as explained in multiple occasions in the previous OA, for sharing data information inside the Base Station. Moreover, in order to communicate/link within the housing of the processing module, the interfaces/links within each unit/component are inherently required. Thus, it is no need to explicitly express to have the interfaces between each unit(s), just like a communication system inherently requires a transceiver or antenna for data TX or RX. See Zhang’s figure 13 components and associated links between each component.

    PNG
    media_image1.png
    471
    612
    media_image1.png
    Greyscale

Applicant further contended that Zhang’s components, i.e., processing module 41 and processing unit 412, are not separate functional units, and that makes distinctive from the claimed components CU-UP and CU-UP.
Responses:
Examiner respectfully disagrees. Examiner believes that Applicant is relying upon names and terminologies of Zhang’s teaching rather than focusing on the functionalities of each component. Moreover, the current claimed elements neither recite nor state that the components CU-CUP, CU-UP and DU are being separate or same functional units. The claims only recites the CU-UP comprising a transceiver, a processor, and other components to perform the functions.
Zhang clearly teaches the Processing module 41 comprising the Determining unit 411, Processing unit 412, Sending module 42, and Receiving module 43. Zhang also discusses that both the processing module 41 and the determining unit 411 are performed to determine the status of radio link measurement result; ¶. [0360]. The processing module 41 is interconnected with the processing unit (i.e., CU-UP) for exchanging data; ¶. [0361]. Aside from those components, Zhang’s figures 14-16 further illustrate the essential components, i.e., CPU, RAM and transceivers, included in the UE and BS for processing the received data and transmitting data. According to Zhang’s figure 13, the figure includes the components of CU-CP, CU-UP and DU units.

Arguments;
Applicant further argued that Zhang fails to teach “the processing module 41 doesn’t send information to the sending module 42” for suspending transmission of the sending module 41.
Examiner responses:
Examiner further disagrees because the components 41, 411, 412, 42, and 43 are internally connected to share the information within the same housing. Zhang’s Fig. 13 and ¶. [0358] further explains that the processing module 41 is configured to suspend/stop data transmission of a bearer on the second base station; and a sending module 42, i.e., Distributed Unit, configured to send a suspend indication to another base station, where the suspend indication is used to indicate that the second base station has suspended the data transmission of the bearer on the second base station. As explained in multiple occasions, all the components Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43 are internally connected for exchanging data information among each of components located inside a base station. Thus, those of ordinary skilled in the art would have reasonably considered that all the operations/functions performed by the processing module 41 inside the BS are mutually linked/connected within those components for receiving, transmitting and sharing. Thus, Zhang teaches the method wherein “transmitting, to a distributed unit (DU), information indicating downlink transmission stop of the DU based on the information on the radio link”.

Arguments:
Applicant further argued that “the entities such as a central unit - control plane (CU- CP), central unit - user plane (CU-UP) and distributed unit (DU) are distinctive.”, and the cited prior art does not disclose or suggest the feature of Claim 1 that information associated with a radio link of at least one cell is used to receive/transmit information indicating the stoppage or resume of a downlink transmission to a CU- UP or DU within one base station. 
Examiner responses:
Examiner further disagrees. First of all, the Applicant fails to explain how the entities a central unit - control plane (CU- CP), central unit - user plane (CU-UP) and distributed unit (DU) are distinctive. No further discussion of the entities are made to explain how the entities are being distinctive from the cited components.
Still, Zhang clearly teaches the process of processing module 41 and the determining unit 411 to identify information on a radio link of at least one cell associated with the base station, and passing the information within the components of Processing Module 41, Determining Unit 411, Processing Unit 412, Sending Unit 42, and Receiving unit 43. Zhang further explains the processing module 41 is configured to suspend/stop data transmission of a bearer on the second base station; and a sending module 42, i.e., Distributed Unit, configured to send a suspend indication to another base station, where the suspend indication is used to indicate that the second base station has suspended the data transmission of the bearer on the second base station. ¶. [0358].

Arguments:
Both the cited prior arts neither disclose nor suggest receiving/transmitting information indicating the stop or resume of a downlink transmission to a CU-UP or DU within one base station.
Examiner’s responses:
Examiner further disagrees. Zhang clearly teaches the process of processing module 41 and the determining unit 411 to identify information on a radio link of at least one cell associated with the base station, and the processing module 41 is configured to suspend/stop data transmission of a bearer on the second base station; and a sending module 42, i.e., Distributed Unit, configured to send a suspend indication to another base station, where the suspend indication is used to indicate that the second base station has suspended the data transmission of the bearer on the second base station. ¶. [0358]. The operations/functions performed by the processing module 41 inside the BS are mutually linked/connected within those components for receiving, transmitting and sharing. Thus, Zhang teaches the method wherein “transmitting, to a distributed unit (DU), information indicating downlink transmission stop of the DU based on the information on the radio link”. Zhang’s figure 13 may have illustrated different names of component but they are capable to perform the operations of claims 1-20, then Zhang’s above teaching meets the claims.
Although, Zhang alone could be able to teach each and every limitations of the claims, Examiner further applied the secondary art Chen to teach the term “downlink” just for purpose of Arguendo.
Chen further discloses the method wherein resuming the downlink transmission in the Radio Link Recovery message. Chen: ¶. [0049].
The motivation is not only provide to properly handle radio link failure in a wireless communication system but also reduce S1 signaling and service interruption. Chen: ¶. [0013] and ¶. [0075].
In view of the above reasoning, the combined teaching of ZHANG and CHEN successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416